United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-4121
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Eddie Williams, Jr.,                      *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: April 23, 1998

                                Filed: April 24, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

      After Eddie Williams, Jr. pleaded guilty to possessing “cocaine base, aka #crack
cocaine,&” with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), the district
court1 sentenced him to 70 months imprisonment and four years supervised release.
Mr. Williams now appeals, and we affirm.




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
       Mr. Williams argues that the 100-to-1 ratio used in establishing sentencing
ranges for crack versus powder cocaine offenses denies him due process and equal
protection, and is inappropriate based on medical authority, the rule of lenity, and
policy considerations. Mr. Williams&s challenge is foreclosed by our prior decisions
upholding the constitutionality of the 100-to-1 ratio. See, e.g., United States v. Carter,
91 F.3d 1196, 1197-99 (8th Cir. 1996) (per curiam); United States v. Jackson, 67 F.3d
1359, 1367 (8th Cir. 1995), cert. denied, 517 U.S. 1192 (1996); see also United States
v. Jackson, 64 F.3d 1213, 1220 (8th Cir. 1995) (rejecting challenge based on rule of
lenity), cert. denied, 516 U.S. 1137 (1996). We are bound by those decisions. See
United States v. Prior, 107 F.3d 654, 660 (8th Cir.) (one Eighth Circuit panel may not
overrule another panel&s decision), cert. denied, 118 S. Ct. 84 (1997).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-